 72DECISIONSOF NATIONALLABOR RELATIONS BOARDKent Corporation and International Brotherhood ofBoilermakers,Iron Shipbuilders,Blacksmiths, For-gers and Helpers,AFL-CIO. Case 10-CA-11032February 9, 1977DECISION AND ORDERBY MEMBERS FANNING, PENELLO, ANDWALTHEROn September 8, 1976, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, the Respondent and Interve-nor 1 filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge 2 and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Kent Corpora-tion, Pinson Valley, Jefferson County, Alabama, itsofficers,agents, successors,and assigns, shall take theaction set forth in the said recommended Order.allegations that Kent Corporation, hereinafter referred toas Respondent or the Employer, committed unfair laborpractices within the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act. In its answer dated January 22,1975, Respondent admitted the factual allegations of thecomplaint but denied that its refusal to bargain with theCharging Party was a violation of the Act on the groundthat the underlying Board election and certification wereinvalid.As an affirmative defense to the allegations of thecomplaint,Respondent reasserted the objections it hadfiledin the underlying representation proceeding and, inaddition, certain additional objections to the conduct of theelection based upon allegedly newly discovered evidencewere advanced.Upon consideration of the response to theBoard's Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be granted, theBoard,on June 27,1975, issued an order denying saidMotion for Summary Judgment and remanded the case tothe Region for the purpose of "scheduling a hearing on theissues raised by the Respondent's objections to the electionin Case 10-RC-9556 before a duly designated Administra-tive Law Judge" and further ordering that following serviceon the parties of the Decision of the Administrative LawJudge, "the provisions of Section 102.46 of the Board'sRules and Regulations Series 8, as amended,shallbeapplicable."'Representativesof all partieswere presentand participated in the hearing.2Intervenor,EmployeesAssociationof Kent-Supermatic, formally ap-peared at the hearing herein represented by counsel.xTheRespondent has exceptedto certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credtbdi-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDry Wall Products, Inc.,91NLRB 544 (1950),enfd 188F.2d 362 (C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing her findings.The Respondent's request for oral argument is hereby denied as therecord,exceptions, and briefsadequately present the issues and the positionsof the parties.DECISIONSTATEMENT OF THE CASEJENNIEM. SARRICA, AdministrativeLaw Judge: Upondue notice,this proceeding under Section 10(b) of theNationalLaborRelationsAct, asamended(29 U.S.C. Sec.151,et seq.),hereinafter referred to asthe Act,was heardbefore me at Birmingham,Alabama,on August25 and 26,1975, pursuant to a complaint issuedon January 13, 1975,based on chargesfiledDecember 2, 1974,by InternationalBrotherhood of Boilermakers,Iron Shipbuilders, Black-smiths, Forgers and Helpers,AFL-CIO,hereinafter re-ferred toas the ChargingParty or the Union,presenting228 NLRB No. 12IConcurrently,certain additional matters were raised and disposed of inthis proceeding,including certain requests advanced under the Freedom ofInformationAct, applications to take depositions,the submission ofinterrogatories,motions to quash these,orders denying the applications andgranting the motions to quash,and various related communications andresponses.A petition to revokesubpoenaad test fcandumdated August 14,1975, directed to Edward J. McDermott and issued on August 8, 1975, wasfiled with the Chief Administrative Law Judgeby theGeneral Counsel. Bytelegram dated August 19,1975, the parties were advised that the petition torevoke the subpena was referred for ruling to the Administrative Law Judgedesignated to conduct the hearing in this proceeding. Noted and corrected inthe record is the inadvertent reference in that telegram to "Respondent'spetition to revoke subpoena"insteadof to"the General Counsel's petition torevoke subpoena."At theoutset theGeneral Counselwithdrew this petitionto revoke thesubpoenaad tesnficandumon the ground that the GeneralCounsel had since granted permission for McDermott to appear and testify.Noting that the subpena had not been honored,Respondent elected toproceed with the hearing and to decide at a later time during the hearingwhether it would seek a continuance in order to obtain court enforcement ofits subpena.2Counsel for the General Counsel statedthat bothattorneys from theBoard'sRegionalOffice whohad entered their appearances in this proceed-mg were present and appearing "as representativeof theRegional Office tosee that the evidence produced during the objections are made available tothe Administrative Law Judge . . . and not supporting any preconceivedpositions."General Counsel further stated,"Our services are equally at thedisposal of the Administrative Law Judge and all parties in this hearingroom."As the formal papers supporting the proceeding,counsel for theGeneral Counsel then produced only the Board's orderof June 27, 1975,denyingMotion for Summary Judgment together with documentation KENT CORPORATIONBased on the entire record,3includingmy observation ofwitnesses and after due consideration of the argumentspresented in briefs filed by Respondent, the ChargingParty, and Employees Association of Kent-Supermatic,hereinafter also the Intervenor, or the Association, I makethe following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONIt is alleged in the complaint and admitted by Respon-dent that Kent Corporation, an Alabama corporation, withan office and place of business located at PinsonValley,Jefferson County, Alabama, is engaged in the manufactureand sale of steel shelving and grocery checkout counters.During the preceding calendar year, a representativeperiod,Respondent sold and shipped finished productsvalued in excessof $50,000 directlyto customerslocatedoutside the State of Alabama. Respondent admits and Ifind thatithas been at all times material herein engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.H. THE UNIONRespondent admits,and Ifind, thatInternational Broth-erhoodof Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Posture of the CaseRespondent admits, and I find, that the following unit ofemployees is appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees employedby Respondent at its Jefferson County, Alabama, plant,including cafeteria employees and leadmen;but exclud-ing office clerical employees, the draftsmen, profession-alemployees,salesmen,guards,and supervisors asdefined inthe Act.relating to notice and date for the hearing ordered therein. Respondentobjected to G.C.Exh. I as incomplete in that itdid notinclude thecomplaint,the answer,and the objections in the underlying representationcase.The GeneralCounsel took the position that,under thespecifications ofthe Board's order, the purpose of the hearing was to take evidence in Case10-RC-9556 andthat,despite the use in the captionof that order and insubsequent notices of the case designation10-CA-11032,there was noindication that the merits of the complaint case were to be considered.Respondent and the ChargingPartycontend that the parties were present tolitigate the issuesraised bythe complaint and the defensesadvanced by theanswer thereto to which the proceduresfor Sec. 10 of the Actrather than Sec9 were applicable.Upon myruling in agreement with theobjecting partiesthat it was the complaint case that was being litigated(seeMedicalAncillaryServices,Inc, 212 NLRB 582, fn. 2 (1974),and cases cited therein), and thatthe proffered G.C Exh.Iwas incomplete and inadequate documentationthereof,counselfor the GeneralCounsel explained that the formal docu-ments in the complaint case had beenforwardedto the Board in Washing-ton,D.C, together with the Motion for Summary Judgment,and had notbeen returned with the order denying that motion.Therefore,he argued, theformal documents in support of the complaint proceeding were already apartof the recordand were unavailable for him to present.Thereupon, the73Respondent also admits that on May 17, 1973, in anelection bysecretballot conducted under the supervision oftheRegional Director for Region 10, a majority of theemployees in the unit described above designated andselected the Union as their representative for the purpose ofcollective bargaining with Respondent with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and that on September 26, 1974,the said Regional Director of the Board certified the Unionas the exclusive collective-bargaining representative of allthe employees in the aforesaid unit. Respondent furtheradmits that on or about November 4, 5, and 25, 1974, andthereafter, theUnion requested Respondent to bargaincollectively with the Union with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment of the employees in the appropriateunit and that, on or about November 4, and at all timesthereafter including specifically November 5 and 25, 1974,Respondent has refused and continues to refuse to bargaincollectively with the Union as the exclusive representativeof the said unit of employees.As noted above,Respondent denies that at all times sinceSeptember 26, 1974, the Union has been and is the dulycertifiedrepresentativeof the employees in the describedunit and denies that by its conduct it has violated Section8(a)(5) and (1) of the Act, on the ground that both theelection and the subsequent certification are invalid.In its brief, Respondent asserts that:It is not open to the Administrative Law Judge toquestion the legal sufficiency of the objections or theevidentiary sufficiency if undisputed credible evidenceof the facts alleged has been presented. That the Boardhas already decided (by its Order Denying Motion forSummary Judgment). The Administrative Law Judge'sprimary function as we view it is to admit and excludeevidence according to the Federal Rules of Evidence,and to make the preliminary findings of fact ... .Isee no warrant for reading such a limitation into theBoard's order and I hereby reject the restrictions Respon-dent would place upon my authority and responsibility.4parties undertook to assemble from their respective files sufficient copies ofsuch documents to enable the parties to proceed with the hearing. Suchcopies were designated G.C. Exh.2(a) through(w). In connection withreceipt of such documentation in evidence as part of the formal pleadings, itwas agreed by the parties that the documents could be supplemented bythose previously made a part of the record with the Motion for SummaryJudgment and by appropriate additions from the formal files of this caselocated in Washington, D.C., particularly those documents relating to proofof service, and excepting matters in issue relating to lack of service of the so-called supplementalExcelsiorlist. G.C. Exh. 2 as assembled by the parties atthe hearing herein has never been received by the Administrative Law Judgewith the exhibits and records in this case.In view of the foregoing, includingthe apparent intent and agreement of all parties hereto that those documentsbe a part of this record regardless of their source,no further search will bemade for the missing copies of documents which composedG.C. Exh. 2, butsuch exhibit is hereby reconstituted from documents which are contained inthe formal file in this case.3Errors in the transcript have been noted and corrected4 SeeWellman Industries,Inc.,211 NLRB 639 (1974);Sumter PlywoodCorporation,215 NLRB 277 (1974). 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDB.The ObjectionsThe objections filed by the Employer in the underlyingrepresentation case on which the Regional Director issuedhis Supplemental Decision and Order fording each to bewithout merit and on which Employer's request for reviewwas denied by the Board on the ground that the objectionsraised no substantial issues warranting review,5but onwhich the Board'sorder of June 27,1975, directed thishearing,are considered first.1.It is asserted in Objection I that:The incumbent union,Employees Association ofKent-Supermatic,was not furnished with a copy of theExcelsior list of names and addresses of employees inthe bargaining unit until a few minutes before theelection was held. The employer says that the electionwas therefore not conducted in accordance with theBoard'sExcelsior rule and an unfair advantage wasthereby given to the petitioning union.The Board agentconducting the election announced to the incumbentunion shortly before the polls were opened that he wassorry that the Board had neglected to furnish this listand that it was a careless oversight.In his Supplemental Decision dated May 16, 1974, theRegional Director found that the Board agent had refer-ence to the alphabetized eligibility list prepared from theoriginal and supplementalExcelsiorlists utilized solely foruse during the polling.A copy of this list had beenfurnished to the Union and the Employer approximately 3days before the election but was not given to the Intervenoruntil the election conference.As this alphabetical list wasintended to be used only at the election itself,the RegionalDirector found that the Intervenor's lack of access to itprior to the preelection conference was not prejudicial andin no way affected the results of the election.Intervenor's president,Thomas A. Mitchell,testified that,when the list was handed to him,the Board agent advisedthat this was a list of the people eligible to vote in theelection and apologized for not supplying this list beforethat day.Mitchell,together with the Intervenor's attorney,examined the alphabetical list and discovered that itcontained names not appearing on the computer printoutlist previously received by him from the Board.Ed Simrell,vice president of finance of Kent Corporation,testified thatat the preelection conference,when the Board agentpresented the typewritten alphabetical list of names toMitchell,theAssociation's attorney requested and wasgranted 10 minutes to go to the office with Simrell andverify the list. Simrell,along with the attorney and Mitchell,examined the alphabetical list of employees and compareditwith the two computer printout lists as well as withRespondent's payroll records.This was done at the requestof the Intervenor's attorney.Simrell indicated that together5 Intervenor filed objections to the conduct of the election substantiallyidentical to those of Respondent both in number and content and also filed arequest for review with the Board which was disposed of in like manner in thesame telegraphic ruling.Although there were no objections raised to theintervention of the Association,its interest as a participant in this proceedingismerely a colorable one limited to its having been one of the unionsinvolved in the underlying election,and not,as was suggested,a party withthe status to advance allegations that its ojections were never investigated orthey ascertained there were present on the alphabetical listnames of a number of former employees who had beendischarged,several who had been 90-day employees andhad been laid off, and others who Respondent assumed hadquit their jobs.Also included were former employees whowere the subject of pending unfair labor practice charges.The official copy of this list of names is used to record, by acheckmark,the individuals voting and to designate thechallenges,and the testimony reveals that the Respondentand the Intervenor both challenged the identical voters.The presentation to the Intervenor of the eligibility list atthe preelection conference is a matter not encompassed bythe Board'sExcelsiorrequirements.Although the Interve-nor did not receive this list at the same time it was providedto the other parties, the Intervenor was given the opportuni-ty topreview it for the purpose of checking with Respon-dent's employment records and identifying those voterswhom it would challenge.Clearly, aside from possibleinconvenience,no prejudice was occasioned by the Interve-nor's inadvertent tardy receipt of the eligibility list incomparison with when others received it, and the objection,insofar as it is based on this incident,iswithout merit. It isrecommended that the Regional Director'sdecision beadopted in this respect.In dealing with the allegations made in Objection 1,insofar as it is asserted that the Intervenor was disadvan-tagedwith respect to theExcelsiorlist,theRegionalDirector reported in his May 17, 1974, decision that "theIntervenor received its mail through the Kent Corporation'spost office box. The noticeof the April 12, 1973.. .hearingwas sent to that address and the Intervenorappeared at the hearing with its attorney. The Intervenornever submitted another mailing address and the evidenceindicates that it customarily received its mail through thisPost Office Box." The Regional Director held that theEmployer and the Intervenor,the objecting parties, weresolely responsible for any failure of receipt of that list by theIntervenor; that by choosing to receive its mail through theEmployer's post office box, the Intervenor,with theEmployer's apparent approval,accepted as its agents theEmployer'smail handling employees;and Intervenor,through those designated agents, had received the list inquestion.The Regional Director reasoned that to allow theobjecting parties to rely upon the misfeasance or nonfea-sance of their designated agents as a basis for setting asidethe election would be comparable to, and governed by, theprinciples applicable to reliance upon one's own miscon-duct as a basis for invalidating an election.No evidence was presented to establish that Intervenorhas received mail through the Kent Corporation post officebox other than communications it received from the Board.Other evidence establishes that, in completing the appear-ance sheet for the representation case hearing(form NLRB1801), neither the Intervenor's attorney nor its representa-are now being jointly heard.Further,it should be noted that this is the sameAssociation from which the Board has ordered Respondent to withdraw andwithhold recognition because of Respondent'sunlawful assistance by adecision reported in 212 NLRB 595. See subnom.Kent Corporation vN LR B.,530 F.2d 612 (C.A. 5, 1976),reversing 86 LRRM 2801,74 LC §10,220 (D.C. Ala.,1974), and supporting the Board in ancillary proceedinginvolving the Freedom of Information Act, 5 U.S.C. Sec. 552. KENT CORPORATIONtivesexecutingthatdocument-PresidentMitchell,Secretary-TreasurerCarlton Smith, and board memberGeorge A. Prayton - supplied any address whatsoever. Asindicated in the Regional Director's decision, the initialExcelsiorlistwas served on the unions on April 25, 1973. Itwas mailedto the Employees Association of Kent-Super-matic in careof Kent Corporation, Post Office Box 6496,Birmingham,Alabama 35217. The postal return receipt,form 3811, a copy of which is contained in the Board file,bears on itsface under the printed words "officialbusiness"the typewritten words "10-RC-9556 Election Elig. List toEmpl. Assn. of Kent-Supermatic." The reverse of this cardshows "date delivered 4-27-73" and is signed "KentCorporation, Patrick O. Ray." As indicated by the Region-alDirector, and confirmed by testimony at the hearing,Ray was the employee who picked up mail for KentCorporation. The Intervenor acknowledged receipt of acopy of this list. Thereafter, the Employer furnished asecond listcontainingadditional names and addresses tosupplementthe firstExcelsiorlist,and the Regional Officeof theBoard mailedthis list by certified letter on May 1,1973.Postalregistration076803 was assigned the mailintended for the Intervenor,using thesame address as wasused for the firstExcelsiorlist.Again the postal returnreceipt carried on its face the typewritten words "10-RC-9556 Cor. Names to E.E. List, to: Employees Assn of Kent-Supermatic." On the reverse of this form, the delivery dateof "5-3-73" is entered along with the signature "KentCorporation, Patrick O. Ray."Postal service form 3877, entitled "Application ForRegistrationorCertification,"utilized intheRegionalOffice to keep a log of the day's special mailings,reveals anentry made on the date April 15, 1973, for certified mail,"mailed in lobby." Postal registration numbers enteredthereon indicate that the firstExcelsiorlistwas mailed toboth participatingunions onthat date and that Intervenor'smailingwassent to "Employees Association of Kent-Supermatic."No address is listed. A similarly identifieddocumentbearing the date May 1, 1973, and the words"mailed in lobby"containsan entry stating that thesupplemental employeelistwas sentto "Kent Corpora-tion."6At the hearingherein,a U.S. Postal Service employee,Thomas Martin, superintendent of window service at theTenant branch where the box in question is located,identified a mail arrival notice, postal office form 3849,taken from the official files and bearing a number corre-sponding with the certifiednumber onthe return receipt forthe supplemental employee list, the signature of Patrick O.Ray, and the date delivered as May 3, 1973. This noticecarries the name and address, Kent Corp., Box 6496,entered by a postal clerk. The witness testified that anunidentified postal clerk, other thanthe one signing ass In contrastthe affidavit of service of thisitemsigned by E. J.McDermott and subscribedby Anme W. Walker on May 2, 1973,carves thedesignation"Employee Association of Kent-Supermatic c/o Ketn (sic)Corporation,"etc.McDermott did not appear pursuant to Respondent'ssubpena and Respondent took no steps to enforce the subpena,nor did itrequest a subpena for Walker.However,subsequently,a medical statementconcerning McDermott's inability to appear in court together with a copy ofa letter from him to Respondent's attorney which were received in theRegional Office were forwarded to my office in Washington as the registered75having delivered the piece of mail, entered the name andaddress on the postal notice slip.7 He observed that thisclerk should have but failed to check whether a returnreceipt for the certified mail was requested. Martin furthertestified that such notices are used for the purpose ofnotifying the boxholder of the fact there is additional mailto be picked up. He stated that under correct procedure thename and address appearing on the notice can be takendirectly from the envelope and should be that which iscontained on the item to be picked up. However, the clerkhandling mail for Box 6496 would know, as part of hisduties, that it belonged to Kent Corporation. The witnesswas in chargeof, but personally did not perform any of, theperfunctory duties concerning which he testified.Patrick O. Ray, the employee who picked up the mail atthe post office box of Respondent, had no independentrecollection of the transaction involving the piece of mailfor which the receipts were entered in evidence. He testifiedthat he normally would not look at the face of the certifiedmail receipt card, but would merely check the address onthe mail with that on the notice and that usually he did lookto ascertain whom the mail was from but never kept a maillog.Ray recalled receiving a number of pieces of mail fromthe Board but could not say positively that he did look atthe envelope to ascertain that it was addressed to the KentCorporation rather than to the Employees Association ofKent-Supermatic. Ray further testified that his procedurewas to give all mail to an office employee who wasresponsible for its distribution at the plant.Simrell testified that in 1973 the procedure was for Ray topick up the mail and deliver it to Barbara Sergent whoopened and distributed the mail. He identified himself asthe individual who was designated to receive all communi-cations from the Board, and further stated that any mailfrom the Board, even if addressed to the Association, wouldhave been placed on his desk by Sergent, because he wasthe only one who could take mail for the Association intotheplant and give it to the Association's president.However, he asserted that the initialExcelsiorlistwas theonly piece of mail received by him which was addressed tothe Association. Simrell further testified that Sergent placedthe supplemental employee list of 18 names together withthe envelope on his desk. He stated that he was positive theenvelope was addressed to Kent Corporation and that hefiled this piece of mail with the Respondent's othercorrespondence from the Board.Simrell was the individual who directed the preparationof both the initialExcelsiorlistof 65 names and thesupplemental list. He testified that both lists were preparedpursuant to directions received by him from the Respon-dent's attorney.With respect to the supplemental list, hewas told to supply the names and addresses of allemployees not on the first list and not on the active payrollletter had been addressed to the Administrative Law Judge.These papershave been placed in the exhibit file asAU Exh.2, as I have considered thesematters a plausible explanation for Respondent's not seeking compliancewith its subpena,and therefore make no adverse inference therefrom.7He identified the signature appearing on the notice in the blockdesignated "delivered by" as that of a former postal employee, nowdeceased,but could not identify through the handwriting which of the postalclerks under his supervision had entered the name and address thereon otherthan his assurance that it was not the deceased. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause they were laid off,had quit,or were the subject ofunfair labor practice charges.Subsequently,he was advisedby this attorney that the list had been given to the Board.Simrell stated the firstExcelsiorlistwas received in anenvelope addressed to the Association,and that he took itto the president of the Association. Simrell admitted that heknew the first list he prepared and delivered to theIntervenor to be the list of the qualified voters and alsoknew the supplemental list to be additional names ofqualified voters.He further admitted that when he receivedthe second list in the mail he recognized it as being thesupplementto the first employee list.He also was awarethat he had prepared for the Board and supplied to theattorney only three copies of each list, and that he had notreceived from theBoard acopy of the first list for theEmployer's files.Nevertheless,Simrell asserted,he had "nonotion" that the supplemental list he received from theBoard was supposed to go to the Employees Association ofKent-Supermatic.Simrell claimed that when he receivedthe supplemental list he thought perhaps he should havereceived for Employer's files a copy of the first list.Mitchell testified that he never received the supplementalemployee list. He further testified that during that periodtheAssociation was receiving its mail from the Boardthrough the Kent Corporation although he had neverrequested the Board to send the Association'smail in careof Kent Corporation. Admittedlyhe also received otherinformation concerning Board matters through the Re-spondent; some by mail delivered by Simrell includinginformation that an election was being held and some byinformation conveyed by Simrell, e.g., the notice of hearing.When Simrell handed him the firstExcelsiorlist,Simrellsaid it had come through the mail to the Association in careof Kent Corporation. Mitchell did not see the envelope.Specifically,with respect to the hearing conducted in therepresentation case,itwas his recollection that he was toldby Simrell the hearingwas goingto be held, and Simrell didnot tell him at that time that he had received anything in themail addressed to the Association notifying them of thehearing.Mitchell admitted that he did not inform anyone atthe Board it was sending the Association'smail to thewrong address, and that he never raised this question toanyone.Nor did heever give an address change orcorrection to the Board.Mitchell testified that subsequentto the time the problem of service of documents on theAssociationwas raised, the Board has addressed theAssociation'smail to his home address at 462 Fourth Street,Thomas, Alabama, which is his correct address .8 Interve-nor's attorney, Tom Coleman, testified that he gave noaddress on the appearance sheet when he appeared at therepresentation hearing; that he did not contact the Boardregarding where the Association'smail was being sent, ashe did not know, and that he did not obtain a copy of thetranscript of that hearing, and had no prior knowledge ofthe error in Mitchell's address therein.A completed NLRB form 700, entitled "Election Ordersheet,"was utilized in the representation case.The partiesto whom this was sent, by regular mail, together with theaddresses utilized, appear on the face of that document.Here again the Association's address was listed as "in careof Kent Corporation, Post Office Box 6496, Birmingham,Alabama, 35217." Mitchell could not recall whether or nothe had received that document but admitted that he hadreceived knowledge concerning all the information con-tained thereon. A part of that document states that theeligibility list, pursuant to the Board'sExcelsiorrequire-ments,would be provided by the Employer by April 25,1973, and that the list would be sent to the Association atthe Kent Corporation post office box. The form provided inthe alternative that the list could be picked up at theBoard's Regional Office.The initial question raised by these circumstances iswhether the Intervenor ever received the supplement to theExcelsiorlistof names and addresses of employees in theunit during the relevant period preceding the election.There is no specific evidence that Mitchell ever actuallyreceived that list. On the contrary, uncontradicted testimo-ny is to the effect that Respondent received the supplemen-tal list from the Regional Office of the Board and merelyplaced it in the Respondent's file; that the official who didso had prepared the initial employee list as well as thesupplement thereto for the Board; and that he had receivedfrom the Board for the Intervenor, and personally conveyedor delivered to its president, other communications fromtheBoard including, specifically, the initial name andaddress list of unit employees.It is claimed that the supplemental list was not deliveredin like fashion to the Intervenor because the envelope wasaddressed to the Employer rather than to the Intervenor incare of the Employer. Respondent's official admittedly hadthat envelope in his possessionwhen he purportedly placedthe supplemental list in Respondent's file. However, Re-spondent has failed to come forth with that envelope.Simrell'stestimony in this respect- consisting ofassertions,conclusions and explanations of his mentalobservations, decisions, and actions- arises out of acontext which affords no opportunity for contradictions, asthere were no other participants or observers except to theextent that Ray had an opportunity to see the envelopewhen he accepted it from the post office. In my view, Ray'stestimony does not measure up to corroboration of that ofSimrell.The mere absence of direct contradiction, however,does not require thatSimrell's testimony be accepted asabsolute fact. On the face of it, and in the context of thiscase, Simrell's testimony is clearly self-serving and support-ive of Respondent's objective and interest in this case.Although this factor does not refuteSimrell's testimony, itdoes go to the weight to be accorded it. Moreover, I find itincongruous that the individual charged with the responsi-bility of handlingall correspondencefor Kent Corporationfrom the Board and the one who received instructions fromRespondent's attorney in these matters, including direc-tions for preparation of theExcelsiorlist,would not haveknown that the supplemental list was intended for theIntervenor, even if the envelope addressee was erroneous.Nor can I imagine that he would have disposed of anyenvelope which might justify his failure to transmit thesupplemental list to the Intervenor. In all these circum-8As a witness at the representation case hearing,Mitchell recalled he hadstated his home address on the record as"462 FourthStreet,Thomas."However, the transcriptcontains the address"46246 Thomas" only. KENT CORPORATION77stances,I seriously doubtSimrell'scredibility as to theaddressee on the envelope and what he did with thesupplementalExcelsiorlist.When the postal certified mail notice and receipt relatingto delivery of the supplemental list are compared with thoserelating to the initialExcelsioremployee list, there is noreason to conclude that the envelope containing thesupplementallist differed in any way from thatcontainingthe original list of names which admittedly was addressedto the Intervenor, in care of the Employer, at the latter'spost office box. Indeed, the face of the return receipt for thesupplemental list specifically designates the Intervenor asthe party to whom the material was sent.The only documentary evidence suggesting a contraryconclusion are the logof certifiedmail maintained in theRegional Office of the Board and the mail arrival noticeplaced in the box by the post office clerk. The clerical entryon both records the name of Kent Corporation rather thanthat of the Intervenor. I do not accord to these clericalentries, which themselves do not qualify as proof of serviceand which, in the firstinstance, have as a major purpose therecording of postage fees, and in the latter situation merelyserve as notice to the boxholder to pick up additional mail,evidentiaryweight sufficient to overcome the inferencerequired by the entry on the face of the return receipt whichaccompanied the envelope containing the supplemental list,that the envelope was, consistent with the return receipt,addressed to the Intervenor. I find that the self-servingtestimony of Simrell in this respect is outweighed by theconclusions required by the documentary evidence. Ac-cordingly, on the basis of the entire record, I find that thesupplemental list of unit employees, in an envelope ad-dressed to the Intervenor in care of the Respondent, wasreceived by Respondent.Although consistency of conduct would suggest thatSimrell, absent some special purpose, would have deliveredthe Intervenor's mail to Mitchell as he had done before, it isunnecessary to determine here whether he in fact did so.For, as indicated above, this was not the only item ofcorrespondence sent by the Regional Office to the Interve-nor in care of the Employer, at the latter's post office box.Prior correspondence had been received from the postoffice by employees and an official of the Respondent, eachacting inthis respect on behalf of the Intervenor. Thus, theyhad held themselves out as agent for the Intervenor in theseofficialmatters. Although the evidence does not establishthat the Intervenor ever informed the Regional Office thatitsmail was to be addressed in this manner,neither does itappear that the Intervenor, either before or after havingreceived communications from the Board through thisaddress, advised the Board that its mail was to be sent toany other address.Indeed,upon entering its appearance atthe representation case hearing after receiving noticethereof through the Kent Corporation, Intervenor suppliedno official address for service of notice and made no9Cf.The Coca Cola Company FoodsDivision,202 NLRB 910 (1973),where the Board found"failure of the petitioner to receive the list was due toa misaddressed letter on our part,we can only conclude that the petitionerwas prejudiced."In that case the Postal Service refused to turn the letter overto the petitioner because,although it was sent to the correct address, it wasaddressed to the wrong union, i.e., Local 333instead ofLocal 444.10N. L R B v. Wyman-Gordon Co.,394 U.S. 759 (1969).request that communications be made in any other manner.Even its attorney failed to supply an address on theappearance sheet executed at that time. Mitchell's recital ofhis name and address in connection with his appearance inthat case as a witness does not constitute a designation orchange of address for receipt of official communications bythe Intervenor. However, the fact that the address givenwas erroneously transcribed by the court reporter, in thecontext of this case, does support the conclusion that theemployee list supplied by the Employer in the underlyingrepresentation case was sent to the only known address forthe Intervenor then available to the Board, and to one atwhichprior communicationshad been successfully deliv-ered.As indicated above, the Regional Director, in rejectingObjection 1, relied on a theory of agency misfeasance ornonfeasance and equated this to Board precedent refusingto permit an objecting party to rely upon its own miscon-duct. I do not interpret the Board's order directing ahearing on this matter as rejectionof this theory.Rather, Iregard that order as an indication that the Board requiredmore factual information or at least assurance of a lack ofsignificantcountervailing circumstances. I find in theevidence presented further support for the Regional Direc-tor's conclusion.9Consideration of the issue involved also points to the factthat, under the Supreme Court'sWyman-Gordondecision,10the parties to the underlying representation proceeding aregoverned by the provisions contained in the Decision andDirection of Election. The decision issued herein on April18, 1973, set forth the applicable requirement.11 As relevantherein, that requirement is that "the Regional Director shallmake the list available to all parties to the election." Thereis no hard-and-fast rule set forth as to how the list shall bemade available. The, Board's own election order sheetallows for the possibility that such list could be picked up atthe Regional Office by the interested party.12 Surely it isliterallymade available when it is accepted on behalf of aninterested party by persons who have perviously so acted. Itis not the Board's responsibility to ascertain the credentialsof an agent for that purpose. Accordingly, for this addition-al reason I find that any failure of the Respondent, as agent,to deliver the supplemental list of employees' names andaddresses to the Intervenor is an insufficient basis fornullifying the election on Respondent's request.Further, it may be deemed appropriate to consider thefacts in this case in their total context and in the light of thepurpose of theExcelsiorrule, which was to accord unionsan opportunity to have access to and present their views bycontacting unit employees. The Intervenor, whose allegednonreceipt of a supplement to the originalExcelsiorlist is"See alsoExcelsior Underwear Inc and Saluda Knitting Inc.,156 NLRB1236 (1966).12Cf.Ben Pearson Plant,Consumer Division,Brunswick Corporation,206NLRB532 (1973),where this was done by one of the unions. However, theother union there had earlier obtained the list directly from the employer andconfusion existed as to when the list had been received by the Board and whyan equal opportunity to obtain the list had not been presented. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplained of in this objection,was not only the incum-bent union with its officers working on the premises 13 but,as has since been established after litigation, was also anassisted union.14This factor not only casts further doubtupon thebonafidesof theclaim of nonreceipt of thesupplemental list, but it also further weakens the signifi-cance of any such omission as a factor affecting the fairnessof the election.In the event that the impact,or question of substantialcompliancewith theExcelsiorrequirements,isdeemeddeterminative,as has been suggested,the evidence establ-ishes that the first employee list supplied by the Employercontained the names and addressesof 65 employees, thesupplemental list contained 18 additional names andaddresses,and the voting eligibility list used during the pollcontained these 83 names.At the election 26 ballots werechallenged by the Intervenor and the Respondent, andunfair labor practice charges had been filed involving allbut I of the 26 individuals casting challenged ballots.Analysis of documentary evidence reveals that the 11ballots challenged were of persons whose names did notappear on either list. Ten ballots were of individuals whosenames were included on the supplemental list, and five wereon the first list. Of the 11, 4 were found to have beendiscriminatees and eligible to vote,and 7 were foundineligible.15Of the 10 on the supplemental list, no chargewas filed with respect to 1, and he was found ineligible tovote;the other 9 were the subject of charges and, of these, 7were subsequently found to have been discriminatees andeligible.No complaint issued with respect to the other twoincluded in the charges, and they were determined ineligi-ble to vote.Of the five challenges whose names appeared onthe first list, all were the subject of charges.No complaintwas deemed warranted in their behalf and they were foundineligible.One employee on the supplemental list votedunchallenged.The remaining seven on the supplemental listneither voted nor filed charges.Their eligibility,as well asthat of the one who successfully voted,ispresumed forpurposes of this analysis.Thus, disposition of the unfair labor practice case and thechallenges reveals that the maximum number of eligiblevoters onthe firstlistwas 58 (63 minus those whose chargeswere dismissed),and the maximum number of possibleeligible voters on the supplemental list was 15, (7 discrimi-natees, I unchallenged voter,and 7 who neither voted norfiled charges).To determine the percentage accuracy of thefirstlist it is necessary that we add the 4 eligible voterswhose names were not on any list to the 15 on thesupplemental list. This gives an accuracy of approximately67 percent,well below what the Board heretofore hasregarded as substantial compliance.1°However,this factor relates to the adequacy of theExcelsiorlist,responsibility forwhichrestswith theRespondent Employer herein.Here again,Respondentshould not be permitted to rely on its own failure to carryout its responsibility as a basis for rejecting the results of anelection not to its liking.1713TheBrunswickcase,id,establishes this to be a relevant factor inconsidering the impact of late receipt of anExcelsiorlist.14See Nathan's Famousof Yonkers,Inc,186 NLRB131(1970).15No complaint was deemed warranted on behalf of six of these,and thecomplainton behalf ofone was dismissed in the decision in that case. See2.Objection 2 contains the allegation that:During the election campaign, the Companyreceiveda bomb threat which subsequently resulted in theconviction of the person who made the threat on hisplea of guilty;this bomb threat was widely disseminatedamong the employees and destroyed the laboratoryatmosphere for holding a Board election.On informa-tionand beliefthe petitioning-union postedbond forthe person convicted,which fact was also widespreadknowledge among the employees before the election,and created an atmosphere of fear. The employer aversthat the union ratified and adopted its conduct by itschampioning the cause of the guilty person if it did not,in fact, authorize it. In addition, the petitioning-union,in any event, created the impression of condoning andencouraging such conduct by its conduct during thecampaign.Testimony presented at the hearing herein supports thefinding in the Regional Director's decision that a formeremployee of Respondent,dischargedbeforethe electioneligibilitydate,telephoned a bomb threat on March 23,1973; that said employee was arrested and pleaded guilty;and that the attorney for the petitioning Union in therepresentation case,upon the request of the union agent,arranged for that individual's release on bond through abonding company. The evidence further reveals that thepetitioning Union made this request to its attorney at theurging of the family of the incarcerated man and that thiswas the extent of the Union's involvement with thatindividual.The telephone operator who received the verbal messagethat there was a bomb in the plant reported the call toRespondent's officials.Neither the telephone operator northe two office employees she told of this call were in theunit involved.Employer officials reported the threat andthe plant was searched by officers of the law. EmployeeDavid Clements,a unit employee,learned of the reportedbomb threat when he reported to work that day from EllisKnight, an employee on the paint line, who knew the caller"quite well."Clements testified he also heard later that theUnion had arranged bail for the individual who had madethe bomb threat.However, he could not name an individualwho had any information concerning this matter.TurnerDuke,a vice president of Respondent who wasinvolved in identifying the caller and who arranged for thelaw enforcement search,testified that he attributed thebomb threat to the Union because that was the only"problem"in the plant at that time.He also testified thatthere was a widespread rumor among employees that thebomb threat scare was made by the Union to help inwinning the election.However,he could not remember whotoldhim of such rumor.On further questioning, heidentified the rumors as being among the female employeesin the office. Pressed for more particulars he stated thatthey asked him if there was a bomb threat.Duke admittedKent Corporation,212 NLRB 595 (1974).16See Ponce Television Corporation(WRIK-TV-Channel 7),192 NLRB115 (1971). Cf.West Coast Meat PackingCompany,Inc.,195 NLRB 37(1972), considering special reasons for the errors.Cf.KentfleldMedicalHospital,219 NLRB 174 (1975).17CompareHamlin-Overton Frame Company, Inc.,219 NLRB 696 (1975). KENT CORPORATION79that there were only two who spoke with him about thebomb threat. One he identified as Linda who wanted toknow if there was any danger; he told her he had alreadyreported the matter and it had been cleared. Finally, headmitted that the two office employees who spoke with himwereonly concerned about their own safety.IdiscreditTurner Duke's testimony that there was awidespread rumor among employees regarding the bombscare or the Union's alleged role and purpose in this regard.Indeed, his own testimony belies the assertion that he hadknowledge of the existence of any rumor. While thetelephone operator told other office employees of thisexciting event, there is no evidence that they communicatedsuch information to employees in the unit. Indeed, it wouldappear that there was little contact between office and plantemployees as even the mail distribution employee could notgo into the plant to distribute mail. The one unit employeewho testified to having been informed of the incident whenhe reported to work after the event, and after the policesearch of the plant, and to having been told by anunidentified person that the Union had arranged bail forthe person charged with the bomb threat hardly establishesthat any widespread rumor existed or that an atmosphere offear was thereby engendered. Nor does it establish that theUnion was in any way responsible for the threat, that itadopted such conduct, or the existence of a rumor to thateffect.Upon the basis of the foregoing, I conclude, in accor-dance with the decision of the Regional Director, that theconduct complained of, which occurred almost 2 monthsbefore the election, did not create an atmosphere of fear soas to preclude the holding of a fair election.3.The allegationstated inObjection 3 is that:During the election campaign, there was a constantcampaign of anonymous threatening phone calls,which, in conjunction with Ground No. 2, destroyed thelaboratory atmosphere necessary for the election.No evidence was presented to support this objection andthe Regional Director's conclusion that it was without meritstands uncontradicted.184.In Objection 4, it is asserted that:Upon information and belief, the Board agent duringthe campaign told employees of the employer in thebargaining unit that he would remove their names fromthe list of persons claiming to have been unlawfullydiscriminated against by the employer, but in thatevent, such employee might lose his job. The Boardagent, acting in the line and scope of his authority as18Respondent'sfailuretopresentevidenceto establishprima facieobjectionableconduct beyondthe mere assertion is regardedas abandon-mentof this objection. SeeAllied Stores of Ohio, Inc.,187 NLRB 873 (1971).In connection with this,and all other objections being considered, I rejectthe suggestion in Respondent's brief that, becausethishearing was conduct-ed underSec 10(b) of the Act, the GeneralCounsel must bear the burden ofproofon all issuesof fact.The pleadings in this casebearthe GeneralCounsel's burden of proof. The issues of fact being heard are by way ofdefense and the burden is upon the Respondent to substantiate its defense19 In supportof this offer,Respondent cited Rule 804(a)(4) of the FederalRules ofEvidence.Two statements from Blackmon's doctorwerereceived insuch,thereby unlawfully interfered with the free dis-crimination of employees and prevented a fair election.In support of this objection, Respondent proffered inevidence, as testimony of one Miles Blackmon, a portion ofthe official transcript in a prior unfair labor practice case,togetherwith a statement of Blackmon. These wererejected.19 Respondent did not present the testimony of anyof the persons supposedly present during the allegedincident covered by the statement, i.e., the named Boardagent,Donald Howard, employee John Sailors, or Black-mon's relative, Andrew Blackmon.Respondent did present in support of this objection thetestimony of Clements who stated that he was present whenBlackmon gave the rejected statement and when he signedit.Clements stated that the Blackmon statement was givenverbally to Supervisor Deaton, who wrote it down and thenrequestedBlackmon to sign it. The supervisor askedClements and Goodwin, both officers of the Associationwho were present during the taking of the statement, to signas witnesses. The handwritten document was then taken byDeaton. Later a typewritten copy was presented to each ofthe three employees to sign, and a copy thereof wasprovided to each of the Employees Association's officials,including Mitchell.Clements testified that he did not show his copy toanyone other than to those who signed it and that he didnot see other copies of the statement around the plant. Tohis knowledge the statement was never posted on thebulletin board. However, Respondent elicited from Cle-mentsby leadingquestionsthe following testimony:Q. (By Mr. Stelzenmuller) let me ask you if follow-ing your signature on that thing, you discussed thesubjectmatter of that freely with the other employeesand that theydiscusseditwith you?A.Yes, sir, I did.Q.Was the subject matter of that statement com-monly talked about? Was it common knowledge in theplant?A.Yes, sir.Q.Was that a matter of conversation and interestall throughout the period up to the election?A.Yes, sir.The Blackmon statement,as the subject matter of thistestimony,was received in evidence.20In his supplemental decision,the RegionalDirector heldthat,assuming a misunderstandingdid occuras asserted inthe objection,there was no evidencethat it hada coerciveeffect uponthe employees'free choice, and further that anydisseminationof suchmisunderstandingby theIntervenorevidence under Fed R Evid.,Rule 104(a). The statements received revealthat Blackmon had undergone surgery on August 8, 1975,and was to havebed rest for 6 to 8 weeks following surgery, and as ofthe daybefore thehearing herein,Blackmon was unable to engage inany activitywhich wouldrequire him to sit or stand.I ruled that there was no showing Blackmon wasunavailable and unable to testify because, if Respondent deemed histestimony necessary, the hearing could beadjournedto Blackmon's bedsidefor his testimony consistent with the limitationsstated by his doctor.Respondent did not avail itself of this opportunity.20 1 reject Respondent's contention that,having received the statement inthis context,the statement is proof of the matters contained therein 80DECISIONSOF NATIONALLABOR RELATIONS BOARDcould only have adversely affected the petitioning Unionwhich won the election.21 I find no support in the evidencepresented for the specific allegations of Objection 4.22With respect to the testimony concerning the distributionof the statement and the dissemination of the subject mattercovered by it, I fmd such testimony to be reasonably withinthe scope of the allegation.Clearly the subject matter wasdisseminated to employees in the first instance by Respon-dent itself when the superintendent chose to have employ-ees act as witnesses to the taking of the statement andprovided them,as well as other officials of the Intervenor,with a copy of the statementtheyhad witnessed. ButRespondent has no standing to complain of its ownconduct.It is clear that the employees whom Respondent soinformed did not,so far as the record shows, distribute orpost their copies as might have been expected.The extent towhich they engaged in conversation with fellow employeesand what they may have said about this "subject matter" isnot apparent from the testimony quoted above,which itselfwarrants little weight in view of the manner in which suchtestimony was elicited.On the basis of the foregoing I fmd,in the evidence relating to the conduct complained of inObjection 4, insufficient cause for nullifying the election.C.Other Election IncidentsIn additionto the evidence presentedrelating to theobjectionsof Respondentpreviously considered in theunderlying representation case,evidence was received overthe GeneralCounsel's objectionsconcerningtwo mattersnot covered by thespecificobjections but advanced asaffirmative defenses.The firstis based on the SupremeCourt's decisioninSavair.23The second is an allegation ofelectioneering in the polling area.Both are inthe nature ofobjections advanced to nullify the election. To warrantconsideration at this stageof the proceeding, such belatedobjections must involve mattersthat are newly discoveredor previouslyunavailable or must involve specialcircum-stances.24Additionally, to justify receipt ofsuch evidence itmust beof such a nature as would probably change theoutcomeof the litigation.25The Supreme Court'sdecisioninSavaircame down onDecember 17, 1973, almost 10 months after the May 25,1973, electionherein,and modifieda longstanding line ofcase precedent relating towaiver of initiationfees in anelection context. I accept thisas a special circumstancejustifying belated objections.26Documentaryevidence relating tothis objectionconsistsof a unionhandbill whichstates,as relevant here:It has been said that your Union dues would be morethan you would gain inWagesunder a Union contract.TheBoilermakersConstitutionallowsdifferentamounts to be charged as dues and Initiation fees as votedon by the Members. I have explained before that yourInitiation feewould be Six ($6.00)dollars and themonthly dues would be $5.75and that still stands.Hoover Wilson,the ChargingParty'sbusiness agent whowas involved in the election campaign,testified that at theone and only union meeting with Respondent's employeesheld at the end of March 1973, in response to an inquiryregarding initiation fees, he advised that he could arrangefor a "special dispensation"with the International in theamount of$6 and that it wouldapplyto "employeesemployed and coming into the Union. . .after thecontract was signed.The initiation fee would be$6 and thedues would be $5.75 a month.For new people joining theUnion, entering the bargaining unit after the contract, theinitiation fee would be $15.00." Wilson testified that thismeeting was held to report what the Union had done withthe employees'authorization cards to secure bargainingrightsand what procedures the Union would use inestablishing an employee committee and negotiating acontract.He further testified that the only reference to anelection at that meeting was his report that he had filed apetition asking for an election;that, in referring to theinitiation fee, nothing was said regarding the election; thathe did not try to get employees to sign membershipapplications, authorization cards, checkoff cards, or any-thing for the Union at that meeting; that authorizationcards were not applications for membership; that authori-zation cards had already been signed and a petition filedwith the Board at that time;and that he did not askemployees to do anything to qualify for the "specialdispensation"on initiation fees. Wilson explained that suchreductions from the established $15 initiation fee would bepursuant to his request to assist employees coming intomembership at one time as a group;that it takes a week to10 days to obtain such "special dispensation" from theInternational;and that he would take employees intomembership when this was received. He never did requestpermissionfor theinitiation fee reduction in this case.Respondent presented the testimony of employee Eliza-beth A. Goodwin who attended the one meeting conductedby the Union. It was her testimony that she "didn't reallypay that much attention to anything except this. Mr.Hoover Wilson said that theonesthat joined the Unionwould not have to pay a fee. The ones that did could notjoin the Union when it came in would have to pay a fee."As she recalled it, Wilson did mention a sum of money inconnection with the fee but she could remember how much.2tRespondent citesSterlingFaucet Company, Texas,Division,A Subsid-iary of Rockwell Manufacturing Company,203 NLRB 1031 (1973), andSonocoProducts Company v. N.LRB.,443 F.2d 1334, 1336 (C.A. 9, 1971), asprecedent requiring rejection of this findingof theRegionalDirector. In viewof my holdinginfraI find itunnecessary to resolve this issue.22Accordingly,I do not considerDelta Drilling Company v. N.LR.B, 406F.2d 109 (C.A. 5, 1969);D & N Delivery Co ration201 NLRB 277 (1973);orGlacier Packing Co, Inc.,210 NLRB 571 974), relied on byRespondent,applicable.sN.LR.B. v. SavairManufacturing Co.,414 U.S. 270, 272-274 (1973).24 SeeKrieger-Ragsdale & Company,159 NLRB 490,496-498(1966),enfd 379 F.2d 517 (C.A. 7, 1967),cert. denied389 U.S. 1041(1968).25PyrofaxGas Corporation,185 NLRB 258 (1970).zs In its brief Respondent claims it made an additional objection basedon the holding in theSavaircase and attempted to file it with the RegionalDirector within 5 days after the challenged ballots were opened and tallied,but that the Regional Director refused to accept it for filing and returned thedocument to Respondent.Inote that the Regional Director's supplementaldecision ruling on the challenges issued on May 16, 1974, well after theSavairdecision. However,no contention is raised that Respondent shouldhave made itsSavairobjection before the decision on its other objections,and I make no ruling thereon. KENT CORPORATION81No one asked her to join the Union at that time and she didnot seeanyone else do anything to join the Union.Employee Ben James Mullins, Jr., testified that he attendedthe same meeting and that someone asked Wilson "aboutthe fee or something that they might have to pay. I know hesaid it was a hundred dollars for those who joined later butnot those who participated in the meeting now. Theywouldn't have to pay the hundred dollars." MullinsassertedWilson did not mention the election when hementioned the initiation fee. Annie Ruth Weeks testifiedthatWilson said, "people that went ahead and joinedwouldn't have to pay the regular fee if the union came in.... The ones that went ahead and joined wouldn't have topay one after the union came in. If you did wait, you wouldhave to pay the regular initiation fee." When asked whetherthis was after a contract was signed or after what event, thewitness replied, "I don't know." She further stated that shecould not remember other remarks made at the meetingexcept that someone asked about fees, and that she did notrecall any of the remarks being made about initiation feesor whatever fees were discussed.None of the witnesses who testified about Wilson'sremarks had a clear recollection of the meeting generallyand the specialized recollection of each on the subject ofunion fees does not corroborate that of any of the others.On the other hand, Wilson's testimony in this respect iscorroborated by the testimony of employee John Sailorsand is consistent with the documentary evidence and hisother actions with respect thereto. I credit Wilson's straight-forward and supported testimony and find no basis on thecredited evidence presented for nullifying the electionunder theSavairdecision.27The substance of the evidence presented by witnesses ofRespondent to support the assertion of voting line cam-paigning is as follows. Some eligible voters in one of the lineswhile they were located approximately 10 feet from theballoting table and 15 feet from the witnesses, who were in aconverging line, stated in loud voices, "[I ]f you don't votefor the Boilermakers you will be making a big mistake."The incident is denied by one of the alleged participants.Mitchell, who acted as the Intervenor's election observer,testified that at one point he called to the attention of theBoard agent conducting the election the fact that a lot ofpeople were talking in the voting line and that the Boardagentquieted them down for a while, but they startedtalking again.Mitchell could not understand what wasbeing said by the employees in the line. All of theindividualswho allegedly offended in this manner wereemployee voters; none was an officer or representative ofany of the parties.Respondent has advanced no allegation that this objec-tion is based on newly discovered or previously unavailableevidence. Indeed, the Certification of Conduct of Electionform is signed by the Board agent and an observer for eachof the parties, including one Jesse A. Lester for theEmployer. Moreover, the evidence, if presented as an offerof proof, would not have warranted a conclusion that theconduct involved was of such a nature as would probablychange the outcome of the litigation 28 Accordingly, I nowam of the view that the General Counsel's objection to itspresentation should have been sustained, and herebyreverse my ruling in this respect.CONCLUSIONS OF LAW1.Kent Corporation is an employer engaged in com-merce and in activities affecting commerce within themeaning of Section 2(2),(6), and (7) of the Act.2.InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employees em-ployed by Respondent at its Jefferson County, Alabama,plant, including cafeteria employees and leadmen; butexcluding office clerical employees, the draftsmen, profes-sional employees,salesmen,guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since September 26, 1974, the above-named labororganization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appropriateunit for the purpose of collective bargaining within themeaning of Section9(a) of the Act.5.By refusing on or about November 4, 1974, and at alltimes thereafter, including specifically November 5 and 25,1974, to bargain collectively with the above-named labororganization as the exclusive bargaining representative ofall the employees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andthereby hasengaged in and is engagingin unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and, upon request,bargain collectivelywith the Union as the exclusiverepresentative of all employees in the appropriate unit and,if an understanding is reached, embody such understandingin a signed agreement.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargain-ing agent for the period provided by law, I shall construethe initial period of certification as beginning on the dateRespondent commences to bargain in good faith with the27 SeeIrwindale Division,Lau Industries,A Divisionof PhillipsIndustries,Inc.,210 NLRB 182 (1974),Gibson's DiscountCenter, a Divisionof Scrivner-Boogaart,Inc., 214 NLRB 221 (1974);L D McFarland Company,219 NLRB575 (1975).28 Seefn. 25, supra. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion as the recognized bargaining representative in thetion shall be deemed to begin on the date the Respondentappropriate unit.29commences to bargain in good faith with the Union as theUpon the foregoing findings of fact,conclusions of law,recognized collective-bargaining representative of its em-and the entire record, and pursuant to Section 10(c) of theployees in the appropriate unit 32Act, Ihereby issue the following recommended:ORDER30The Respondent,Kent Corporation,PinsonValley,JeffersonCounty, Alabama,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay,wages,hours,and other terms and conditions ofemployment with International Brotherhood of Boilermak-ers, Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All productionand maintenance employeesemployedby Respondent at its JeffersonCounty, Alabama,plant,including cafeteria employees and leadmen;but exclud-ing office clerical employees,draftsmen,professionalemployees,salesmen,guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representativeof all employ-ees in the aforesaid appropriate unit with respect to rates ofpay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embodysuch understanding in a signed agreement.(b) Post at its plant in Pinson Valley, Jefferson County,Alabama, copies of the attached notice marked "Appen-dix." 31Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the RegionalDirector for Region 10, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that,for the purpose of determin-ing the duration of certification, the initial year of certifica-zs SeeMar-Jac Poultry Company, Inc.,136 NLRB 785 (1962),CommerceCompany d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964),cert.denied379 U.S. 817 (1964);Burnett ConstructionCompany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (C.A 10, 1965).30 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of theRules and Regulations, be adoptedby the Boardand become itsfindings,conclusions,and Order,and allobjectionsthereto shall be deemedwaived forall purposes.31 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."32 SeeCapital Rubber & Speciality Co., Inc,198 NLRB 260 (1972).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms andconditions of employment with International Brother-hood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,as the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rightsguaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understandingisreached, embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees em-ployed by Kent Corporation at its JeffersonCounty, Alabama, plant, including cafeteria em-ployees and leadmen; but excluding office clericalemployees, draftsmen, professional employees,salesmen, guards, and supervisors as defined inthe Act.KENT CORPORATION